Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2022 was filed after the mailing date of the application on 2/22/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 8/25/2021 was filed after the mailing date of the application on 2/22/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 5/28/2021 was filed after the mailing date of the application on 2/22/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 2/22/2021 was filed after the mailing date of the application on 2/22/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-31 and 33-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US Patent Pub. 2008/0002866).


As per claims 21, 33 and 37: (New) Fujiwara discloses a computing device, comprising: a camera; one or more light emitters; one or more processors configured to: perform a biometric authentication of a user that includes (See Abstract): 
capturing, via the camera, a two-dimensional image frame of the user illuminated by the one or more light emitters; capturing, via the camera, a three-dimensional image frame of the user illuminated by the one or more light emitters (Paragraph 67; the process controller 579A is operative to execute a process of matching the three-dimensional data and the two-dimensional image data which have been currently inputted from the three-dimensional digitizer 30 and the digital camera 40 for verification, with the template of the three-dimensional data and the two-dimensional image data recorded in the IC card 70); and 
comparing image data from the two-dimensional image frame and the three- dimensional image frame with image data captured from an authorized user (Paragraph 67; The verification process may include e.g. an approach of matching a three-dimensional image and a two-dimensional image with unique face parameters).
As per claim 22: (New) The computing device of claim 21, wherein the two-dimensional image frame is captured using a flood illumination emitted by the one or more light emitters (Paragraph 87; prompting the user to change the photographing condition such as an illumination condition, or a selection image for allowing the user to select a proper photographing condition).
As per claim 23: (New) The computing device of claim 21, wherein the three-dimensional image frame is captured using multiple discrete points of illumination emitted by the one or more emitters (see abstract; A face authentication system includes a data input section for obtaining three-dimensional data concerning a face area of a subject at multiple points).
As per claim 24: (New) The computing device of claim 23, wherein the one or more light emitters include an infrared (IR) emitter configured to emit the multiple discrete points of illumination (see abstract; A face authentication system includes a data input section for obtaining three-dimensional data concerning a face area of a subject at multiple points).
As per claim 25: (New) The computing device of claim 23, wherein the one or more light emitters are configured to emit a particular pattern of the multiple discrete points of illumination; and wherein performing the biometric authentication includes: determining whether the particular pattern is present in the three-dimensional image frame (Paragraph 67; The verification process may include e.g. an approach of matching a three-dimensional image and a two-dimensional image with unique face parameters, respectively, using multimodal verification). 
As per claim 26: (New) The computing device of claim 21, wherein performing the biometric authentication includes:
generating a particular sequence of two-dimensional image frames and three-dimensional image frames; and verifying that the image frames captured via the camera possess the particular sequence (Paragraph 67; the process controller 579A is operative to execute a process of matching the three-dimensional data and the two-dimensional image data which have been currently inputted from the three-dimensional digitizer 30 and the digital camera 40 for verification, with the template of the three-dimensional data and the two-dimensional image data recorded in the IC card 70).
As per claim 27: (New) The computing device of claim 26, wherein the particular sequence is pseudo randomly determined (Paragraph 38).
As per claim 28: (New) The computing device of claim 21, wherein performing the biometric authentication includes:
determining whether a user is paying attention for biometric authentication (Paragraph 67; biometric); (Paragraph 41; The RAM 55 also includes a unique face template 554 for storing a unique face template of uniquely specifying the face of the subject H, which will be described later, and an eye template storage 555 for storing an eye template).
As per claim 29: (New) The computing device of claim 28, wherein the determining includes performing eye tracking (Paragraph 41; The RAM 55 also includes a unique face template 554 for storing a unique face template of uniquely specifying the face of the subject H, which will be described later, and an eye template storage 555 for storing an eye template).
As per claim 30: (New) The computing device of claim 21, wherein the biometric authentication of the user is a facial recognition of the user; and wherein the camera is an infrared (IR) camera (Paragraph 51; The unique face template TP1 is a template, in which the position, the shape, and a like characterizing element of the eyes, the nose, the mouth, and a like facial component of a human are specified, based on information acquired from multitudes of persons).
As per claim 31: (New) The computing device of claim 21, wherein performing the biometric authentication includes:
using one or more neural networks to compare the image data from the two-dimensional image frame and the three-dimensional image frame with the image data captured from the authorized user (Paragraph 67; The verification process may include e.g. an approach of matching a three-dimensional image and a two-dimensional image with unique face parameters, respectively, using multimodal verification).
As per claim 34: (New) The computer readable medium of claim 33, wherein the three-dimensional capture mode assess depth using multiple illumination points projected unto a user’s face (Paragraph 67; The verification process may include e.g. an approach of matching a three-dimensional image and a two-dimensional image with unique face parameters).
As per claim 35: (New) The computer readable medium of claim 34, where wherein performing the biometric authentication includes: projecting a particular pattern of the multiple illumination points; and determining whether the second frame includes the particular pattern (Paragraph 67; The verification process may include e.g. an approach of matching a three-dimensional image and a two-dimensional image with unique face parameters).
As per claim 36: (New) The computer readable medium of claim 33, wherein performing the biometric authentication includes: detecting a user’s gaze to determine whether a user is paying attention to the computing device (Paragraph 41; The RAM 55 also includes a unique face template 554 for storing a unique face template of uniquely specifying the face of the subject H, which will be described later, and an eye template storage 555 for storing an eye template). 
As per claim 38: (New) The method of claim 37, wherein capturing the three-dimensional image frame includes using one or more emitters to project multiple illumination points on to a user’s face, each illumination point being indicative of a distance to a portion of the user’s face (Paragraph 67; the process controller 579A is operative to execute a process of matching the three-dimensional data and the two-dimensional image data which have been currently inputted from the three-dimensional digitizer 30 and the digital camera 40 for verification, with the template of the three-dimensional data and the two-dimensional image data recorded in the IC card 70).
As per claim 39: (New) The method of claim 37, wherein performing the biometric authentication includes: determining a particular sequence to capture two-dimensional image frames and three- dimensional image frames; and verifying that image frames captured via the camera correspond to the particular sequence (Paragraph 67; the process controller 579A is operative to execute a process of matching the three-dimensional data and the two-dimensional image data which have been currently inputted from the three-dimensional digitizer 30 and the digital camera 40 for verification, with the template of the three-dimensional data and the two-dimensional image data recorded in the IC card 70).
As per claim 40: (New) The method of claim 37, wherein performing the biometric authentication includes: performing eye tracking to determine whether a user is looking at the computing device (Paragraph 41; The RAM 55 also includes a unique face template 554 for storing a unique face template of uniquely specifying the face of the subject H, which will be described later, and an eye template storage 555 for storing an eye template). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US Patent Pub. 2008/0002866) in view of Kozicki (US Patent Pub. 2016/0012310).


As per claim 32: (New) The computing device of claim 21, capturing, via the camera, a two-dimensional image frame of the user illuminated by the one or more light emitters; capturing, via the camera, a three-dimensional image frame of the user illuminated by the one or more light emitters (Paragraph 67; the process controller 579A is operative to execute a process of matching the three-dimensional data and the two-dimensional image data which have been currently inputted from the three-dimensional digitizer 30 and the digital camera 40 for verification, with the template of the three-dimensional data and the two-dimensional image data recorded in the IC card 70).
Fujiwara does not specifically disclose wherein the one or more processors include: a secure processor circuit configured to: establish an encrypted channel with the camera; receive, via the encrypted channel, the image data from the two-dimensional image frame and the three-dimensional image frame; and performing the comparing using the received image data (See Kozicki; Paragraph 565; Communication between the scanner or mobile telephone and the mechanism that secures the location or equipment (e.g., a lock) can occur via encrypted wireless connections on networks such as Bluetooth® and/or WiFi networks, for example; Paragraph 586; reflected light images of certain dendritic structures may appear different, and these differences indicate that what is being imaged is a true three-dimensional dendritic structure, not a two-dimensional copy).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Fujiwara and Kozicki in it’s entirety, to modify the technique of Yeung for matching the three-dimensional data and the two-dimensional image data by adopting Kozicki’s teaching for showing differences between a three-dimensional image and a two-dimensional image. The motivation would have been to improve biometric techniques.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433